Citation Nr: 1829569	
Decision Date: 06/20/18    Archive Date: 07/02/18

DOCKET NO.  14-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to August 6, 2014, and in excess of 40 percent thereafter.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to January 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.  

In June 2016, the Board remanded this matter for further development.  Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation for his bilateral hearing loss from noncompensable to 40 percent, effective August 6, 2014.  


FINDING OF FACT

In an April 2018 letter, the Veteran indicated that he wanted to withdraw his appeal concerning the issues.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to August 6, 2014, and in excess of 40 percent thereafter, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in an April 2018 letter, indicated that he wanted to withdraw his appeal concerning the issues.  As such, there remain no allegations of errors of fact or law for appellate consideration as it relates to the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to August 6, 2014, and in excess of 40 percent thereafter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to an initial compensable disability evaluation for bilateral hearing loss prior to August 6, 2014, and in excess of 40 percent thereafter, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


